Citation Nr: 1422171	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-19 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran's Daughter




ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to April 1970.  He died in May 2009.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1). 

During his lifetime, the veteran was service-connected for the following: generalized anxiety disorder with depression, evaluated as 70 percent disabling; and subtotal gastrectomy billroth I with vagotomy with no active ulcerations, evaluated as 20 percent disabling.  

The Veteran's death certificate reflects that the immediate cause of his death was carcinoma of the larynx with no other significant conditions contributing to his death.  The appellant contends that the Veteran's diagnosed carcinoma of the larynx was etiologically related to his active service or, in the alternative, either his service-connected anxiety disorder with depression lead to heavy smoking and alcohol consumption that caused the carcinoma of the larynx, or his service-connected subtotal gastrectomy billroth I caused substantial vomiting during the Veteran's life that caused the carcinoma of the larynx.

The evidence of record reflects that the veteran received treatment for carcinoma of the larynx at the VA Medical Center (VAMC) in Tampa Bay, Florida.  Included in the record are Tampa Bay VAMC treatment records from late April 2009.  Testimony at the June 2012 Board hearing suggest that there are records from the Tampa Bay VAMC that have yet to be associated with the claims file.   Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, VA must undertake efforts to acquire these records as they may be material to her claim.  See 38 U.S.C.A. § 5103A(b).

Additionally, testimony at the June 2012 Board hearing indicates the Veteran received hospice care at a private facility.  Records related to this care have not been associated with the claims file.   

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, all relevant records from the Tampa Bay, Florida VAMC.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the Agency of Original Jurisdiction determines that the records sought do not exist or that further efforts to obtain those records would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2013).

2. Request that the appellant identify the location of the Veteran's hospice care and ask that the appellant provide a 21-4142 Authorization and Consent to Release Information to the Department of Veterans Affairs as to that treatment provider.  Associate with the claims file any records identified by the Veteran in a 21-4142.

3. After the above development has been completed and all obtained records are associated with the claims file, the record should be forwarded to a physician with the appropriate expertise to determine if the Veteran's carcinoma of the larynx was etiologically related to his active service or, in the alternative, if any of the veteran's service-connected disorders caused  or aggravated his carcinoma of the larynx.  The physician is instructed to review the claims file and he or she should indicate in writing that such records have been reviewed. Thereafter, the physician is requested to provide an opinion as to the likelihood of the following: 

(a) Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's carcinoma of the larynx is etiologically related to his active service? 

(b) Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that Veteran's carcinoma of the larynx was proximately due (caused by) to the Veteran's service-connected anxiety disorder with depression?  Please specifically address the assertion that the anxiety disorder with depression caused alcohol consumption that caused his carcinoma of the larynx. 

(c) Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that Veteran's carcinoma of the larynx was aggravated beyond its normal progression by the Veteran's service-connected anxiety disorder with depression?  Please specifically address the assertion that the anxiety disorder with depression caused alcohol consumption that aggravated beyond its normal progression his carcinoma of the larynx. 

(d) Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that Veteran's carcinoma of the larynx was proximately due (caused by) to the Veteran's service-connected subtotal gastrectomy billroth I with vagotomy with no active ulcerations?  Please specifically address the assertion that the subtotal gastrectomy billroth I with vagotomy with no active ulcerations caused vomiting that caused his carcinoma of the larynx.

(e) Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that Veteran's carcinoma of the larynx was aggravated beyond its normal progression by the Veteran's service-connected subtotal gastrectomy billroth I with vagotomy with no active ulcerations?  Please specifically address the assertion that the subtotal gastrectomy billroth I with vagotomy with no active ulcerations caused vomiting that aggravated beyond its normal progression his carcinoma of the larynx. 

(f) Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that Veteran's service connected anxiety disorder with depression and/or subtotal gastrectomy billroth I with vagotomy with no active ulcerations contributed substantially or materially to death, combined to cause death, aided or lent assistance to the production of death, or had a material influence in accelerating death.

The reviewing physician should offer his or her reason or basis for the opinions, to include, when appropriate, citing to the medical evidence in the claims file that supports the conclusions. 

4. After completing the above, and any other development deemed necessary, the appellant's claim should be readjudicated, based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



